Per Curiam.
It appears from the papers upon appeal that the attachment herein was issued on the 20th of April, 1891, and that there was no publication of the summons or other service of the same prior to the 21st of May, 1891,—more than 30 days after the granting of the attachment. This was fatal to the continuance of the warrant, unless the defendant appeared in the action. It is claimed by the respondent that the defendant did appear, and moved to vacate the attachment. It appears, however, from the papers upon appeal that the appearance was not general, but special, and for the sole purpose of a motion to set aside the attachment. It therefore gave no authority for the continuation of the action, nor would it have given any for the entry of judgment in case of failure to answer. The motion to set aside should have been granted, and the order denying such motion should be reversed, with $10 costs and disbursements, and the motion granted. All concur.